DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/24/2021 has been entered. Claims 1-20 are pending, claims 1, 6, and 11 are currently amended, and claims 16-20 are new. Responsive to the amendment, this action has been made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 11-12, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (U.S. Publication No. 2014/0307247 A1) hereinafter Zhu.

Regarding claim 1, Zhu discloses a method for estimating road condition ahead of a vehicle utilizing a LIDAR sensor, the method comprising:
obtaining a LIDAR point cloud from the LIDAR sensor [see Paragraph 0074 - discusses generating a point cloud using a LIDAR device]; 
see Paragraph 0087 - discusses determining wet surface from dry surface using data points in the cloud, so the ground plane is detected]; 
superimposing an MxN matrix on at least a portion of the LIDAR point cloud [see Paragraph 0080 - discusses defining a bounding box over an object in the point cloud, and see Figure 7 below - depicts a region of interest with boundary boxes]; 

    PNG
    media_image1.png
    427
    233
    media_image1.png
    Greyscale

Figure 7 of Zhu
for each patch of the LIDAR point cloud defined by the MxN matrix, statistically evaluating a relative position, a feature elevation, and a scaled reflectance index [see Paragraph 0089 - discusses determining the location (x,y,z) and reflectiveness associated with data points in the point cloud]; 
see Paragraph 0090 - discusses comparing the data points with a scale to determine whether a roadway is wet, the probability is determined based on the scale]; and 
based on the determined slipperiness probability for each patch of the MxN matrix superimposed on the LIDAR point cloud, one or more of:
alerting a driver of the vehicle to an upcoming slippery road condition [see Paragraph 0095 - discusses alerting the driver of the condition aurally], 
enabling/disabling one of a driver assist and an autonomous driving functionality [see Paragraph 0093 - discusses disabling autonomous mode], 
providing a display of an estimated road condition ahead to the driver of the vehicle for one or more of motion and path planning purposes [see Paragraph 0095 - discusses providing an alert of the road condition to a driver (visual), the driver then can provide input relating to motion of the vehicle], and
updating a past determined slipperiness probability for each patch of a past LIDAR point cloud [see Paragraph 0032 - discusses that the sensors (LIDAR) may continuously update outputs to reflect an environment being sensed].

	Regarding claim 2, Zhu discloses the invention with respect to claim 1. Zhu further discloses wherein the LIDAR sensor is coupled to the vehicle and disposed above the ground plane or drivable surface [see Figure 2 below - depicts a LIDAR unit 206 above the ground plane].


    PNG
    media_image2.png
    191
    463
    media_image2.png
    Greyscale

Figure 2 of Zhu

Claim 6 is analogous to claim 1 and is rejected applying Zhu.

Claim 7 is analogous to claim 2 and is rejected applying Zhu.

Claim 11 is analogous to claim 1 and is rejected applying Zhu.

Claim 12 is analogous to claim 2 and is rejected applying Zhu.

Regarding claim 19, Zhu discloses the invention with respect to claim 1.
	Zhu further discloses wherein the slipperiness probability for each patch of the MxN matrix superimposed on the LIDAR point cloud provides a slipperiness probability for each patch as a whole [see Paragraph 0080 - discusses that the bounding box is defined over an object when an object is identified in the point cloud, and see Paragraph 0090 – discusses that when the laser data points are below a threshold then the area of roadway (defined by bounding box) is indicated as slippery (wet)].

Claim 20 is analogous to claim 19 and is rejected applying Zhu.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Shi et al. (U.S. Publication No. 2020/0081124A1) hereinafter Shi.

Regarding claim 3, Zhu discloses the invention with respect to claim 1. Zhu further discloses a three-dimensional space [see Paragraph 0072 - determining a three-dimensional space using LIDAR].
However, Zhu fails to disclose transforming the LIDAR point cloud from a three-dimensional LIDAR point cloud to a bird's-eye-view LIDAR point cloud.
Shi discloses transforming the LIDAR point cloud from a three-dimensional LIDAR point cloud to a bird's-eye-view LIDAR point cloud [see Paragraphs 0013-0014 - discusses detecting a point cloud with LIDAR and converting the view to a top view (birds eye view)].
Shi suggests that by converting to the top view, obstacle detection accuracy can be improved [see Paragraph 0023].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional as taught by Zhu to transform the LIDAR point cloud from the three-dimensional LIDAR point cloud to a bird's-eye-view LIDAR point cloud as taught by Shi in order improve obstacle detection accuracy [Shi, see Paragraph 0023].
 

Claim 8 is analogous to claim 3 and is rejected applying Zhu in view of Shi.

Claim 13 is analogous to claim 3 and is rejected applying Zhu in view of Shi.

Claims 4-5, 9-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Taylor et al. (U.S. Publication No. 2018/0203113 A1) hereinafter Taylor.

Regarding claim 4, Zhu discloses the invention with respect to claim 1.
However, Zhu fails to disclose wherein detecting the ground plane or drivable surface in the LIDAR point cloud comprises detecting the ground plane or drivable surface in the LIDAR point cloud using one of an unsupervised iterative algorithm and a supervised deep learning/machine learning algorithm.
Taylor discloses wherein detecting the ground plane or drivable surface in the LIDAR point cloud comprises detecting the ground plane or drivable surface in the LIDAR point cloud using one of an unsupervised iterative algorithm and a supervised deep learning/machine learning algorithm [see Paragraph 0021 - discusses that the LIDAR characteristics can be compared with other characteristics to determine classification of the ground cover, and can be used in combination with supervised machine learning/machine learning algorithms to train a controller to determine classification, and see Paragraph 0022 - discusses using a deep neural network (unsupervised machine learning)].
Taylor suggests that an advantage of using machine learning algorithms is that they can incorporate human knowledge, and can be cheap and flexible [see Paragraph 0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting the ground plane using LIDAR as taught by Zhu to incorporate one of an unsupervised iterative algorithm and a supervised deep learning/machine learning algorithm with the LIDAR as taught by Taylor in order to incorporate human knowledge and have a cheaper and flexible design [Taylor, see Paragraph 0021].

Regarding claim 5, Zhu discloses the invention with respect to claim 1.
However, Zhu fails to disclose wherein the scaled reflectance index is scaled by its relative distance from the LIDAR sensor.
Taylor discloses wherein the scaled reflectance index is scaled by its relative distance from the LIDAR sensor [see Paragraph 0019 - discusses that the reflectivity value varies with the direction and range (distance)].
Taylor suggests that intensity is influenced by reflectivity value and can help with determining the ground [see Paragraph 0019].
Zhu to incorporate to scale by its relative distance from the LIDAR sensor as taught by Taylor in order to help with determining the ground [Taylor, see Paragraph 0019].

Claim 9 is analogous to claim 4 and is rejected applying Zhu in view of Taylor.

Claim 10 is analogous to claim 5 and is rejected applying Zhu in view of Taylor.

Claim 14 is analogous to claim 4 and is rejected applying Zhu in view of Taylor.

Claim 15 is analogous to claim 5 and is rejected applying Zhu in view of Taylor.

	Regarding claim 16, Zhu discloses the invention with respect to claim 1.
	However, Zhu fails to disclose wherein the feature elevation and the scaled reflectance index are determined for each relative position within each patch.
	Taylor discloses wherein a feature elevation and a scaled reflectance index are determined for each relative position within each patch [see Paragraph 0018-0019 - discusses determining characteristics for each point within a patch in an MxN such as the height (feature elevation) and the reflectivity value, see Figure 2 above - depicts each patch 40 having its own position].
	Taylor suggests that by being able to determine the ground surface (using a ground classified system to determine height) along with intensity (using LIDAR), that automated vehicle dynamic behavior is improved [see Paragraph 0002].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patch (bounding box) as taught by Zhu Taylor in order to improve dynamic behavior of automated vehicles [Taylor, see Paragraph 0002].

Claim 17 is analogous to claim 16 and is rejected applying Zhu in view of Taylor.

Claim 18 is analogous to claim 16 and is rejected applying Zhu in view of Taylor.

	Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive:

Applicant argues on Page 8, lines 15-19 that “Zhu does not disclose, teach, or fairly suggests superimposing an MxN matrix of patches onto a LIDAR point cloud or determining a slipperiness probability for any patch”. Examiner disagrees, a bounding box is imposed over an area after an object is identified from the point cloud [see Paragraph 0080]. An MxN matrix does not necessarily have “patches”. An MxN matrix, where M represents how many rows and N represents how many columns, can be 1, or a bounding box (square). So for “each patch” can be one patch, or the bounding box as disclosed by Zhu.

Applicant argues on Page 8, lines 21-25 that “there is no suggestion of subsequently using these individual data points to determine a slipperiness probability for any pre-defined patch whatsoever” in Zhu. Examiner disagrees, Zhu discloses that the bounding box is defined over an object when an object is identified in the point cloud, and see Paragraph 0090 – discusses that when the laser data points are below a threshold then the area of roadway see Paragraph 0080 and 0090]. Therefore, the MxN matrix, or bounding box, is assigned a slipperiness probability.

Claims 3, 8, and 13 are still rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Shi et al. (U.S. Publication No. 2020/0081124A1) hereinafter Shi.
 
 Claims 4-5, 9-10, and 14-18 are still rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Taylor et al. (U.S. Publication No. 2018/0203113 A1) hereinafter Taylor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665